Citation Nr: 1135896	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder as secondary to a service-connected left foot disability.   

2.  Entitlement to service connection for right hand arthritis as secondary to service-connected residuals of a fracture to the right hand, 5th metacarpal.  

3.  Entitlement to an initial disability rating greater than 0 percent for residuals of a fracture to the right hand, 5th metacarpal.  

4.  Entitlement to an initial disability rating greater than 0 percent for residuals of fractures to the left foot, 5th metatarsal, prior to March 31, 2010.  

5.  Entitlement to an initial disability rating greater than 10 percent for residuals of fractures to the left foot, 5th metatarsal, since March 31, 2010.  
      


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from April 1958 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded this case in December 2009 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.  

Previously, in the December 2009 remand, the service connection issues on appeal were characterized as service connection for traumatic arthritis to multiple joints.  This was because it was not entirely clear from the evidence of record what particular joints the Veteran and his representative were requesting service connection for.  As such, it was difficult for VA to properly characterize his service connection claims.  Thus, in December 2009 the service connection issue was remanded for the AOJ to contact the Veteran or his representative in order to ascertain what specific disabilities the Veteran was requesting service connection for.  Also, the AOJ asked the Veteran to clarify whether he was requesting service connection for these disabilities on a direct or secondary basis.  In this respect, a claim for VA benefits must identify the benefit sought as required by 38 C.F.R. § 3.155(a) which means that a claimant must describe the nature of the disability for which he/she is seeking benefits, to include referring to a disabled body part or system, or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In response, in an April 2011 statement, the Veteran specified that he was seeking service connection for a bilateral knee disorder and right hand arthritis, both on a secondary basis.  Consequently, the Board has recharacterized the service connection issues on appeal as set forth on the title page to more accurately reflect the Veteran's contentions.     

The Board will go ahead and decide the higher initial rating claims and the service connection for a bilateral knee disorder claim.  But the Board is remanding the claim of service connection for right hand arthritis on a secondary basis to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  


FINDINGS OF FACT

1.  There is probative evidence against a secondary relationship between the Veteran's bilateral knee arthritis and his service-connected left foot disability on the basis of proximate cause or aggravation.   

2.  Although the Veteran's right 5th finger disability exhibits limitation of motion, pain, tenderness, and stiffness, the medical and lay evidence of record does not demonstrate ankylosis or any condition similar to amputation.  

3.  From November 19, 2004 to March 31, 2010, the Veteran's residuals of fractures to the left foot, 5th metatarsal, exhibits subjective, yet credible complaints of pain and flare-ups.  This is productive of no more than "moderate impairment."  

4.  As of March 31, 2010, the Veteran's residuals of fractures to the left foot, 5th metatarsal, exhibits painful motion, swelling, edema, and difficulty with prolonged standing and walking.  This is productive of no more than "moderately severe impairment."  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disorder claimed to be secondary to a service-connected left foot disability on the basis of proximate cause or aggravation is not established.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria are not met for an initial compensable disability rating for residuals of a fracture to the right hand, 5th metacarpal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5227, 5230 (2010).

3.  From November 19, 2004 to March 31, 2010, the criteria are met for a higher initial 10 percent disability rating, but no greater, for residuals of fractures to the left foot, 5th metatarsal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.63, 4.71a, Diagnostic Code 5284 (2010).

4.  As of March 31, 2010, the criteria are met for a higher initial 20 percent disability rating, but no greater, for residuals of fractures to the left foot, 5th metatarsal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.63, 4.71a, Diagnostic Code 5284 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2004, February 2005, March 2005, August 2005, March 2006, January 2010, and March 2011.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection (on a direct and secondary basis) and subsequent higher initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 and January 2010 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The higher rating issues on appeal stem from an initial rating assignment, and as such they are not original increased rating claims.  Therefore, the additional section 5103(a) notice, in particular the notice for increased ratings described in the recent Court case of in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the Federal Circuit case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required here.  In this regard, the Court has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In other words, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376.  

Here, the timing error was cured.  After providing all additional VCAA notice letters, the RO again went back and readjudicated the claims in the most recent July 2011 SSOC.  So each time after providing the required notice, the RO reconsidered the claims - including to address any additional evidence received in response to the notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, VA's issuance of a SSOC in July 2011 following the additional VCAA-notice letters cured the timing error.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA outpatient and inpatient treatment records, Social Security Administration (SSA) records, and private medical evidence as identified and authorized by the Veteran.  The Veteran has also submitted several written personal statements, argument from his representative, and private medical evidence.  Requests to secure several additional private medical records yielded negative replies in January 2005.  There is no further basis to secure these records, as reasonable efforts were already undertaken.  38 C.F.R. § 3.159(c).  

The last VA examination rating the severity of the Veteran's right 5th finger and left foot disabilities was in March 2010.  The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  See 38 C.F.R. § 3.327(a) (2010); Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The March 2010 VA examination was fully adequate; moreover, the evidence of record after March 2010 does not demonstrate a change or worsening of the Veteran's service-connected conditions.  

The Veteran was also correctly afforded a June 2011 VA examination with a medical opinion addressing the Veteran's contention of secondary service connection for a bilateral knee disorder.  See 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  Since this medical opinion fully addresses the secondary aspect of the claim, it is sufficient for rating purposes.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

Finally, the Board is also satisfied as to substantial compliance with its December 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the AOJ (1) sent the Veteran a letter to clarify what specific disabilities the Veteran was requesting service connection for; (2) sent the Veteran a VCAA notice letter for secondary service connection; (3) secured additional VA treatment records; and (4) afforded the Veteran a VA examination to determine the current severity of his right hand and left foot disabilities.  In short, the AOJ has substantially complied with the Board's instructions.  

Therefore, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).    

Governing Laws and Regulations for Secondary Service Connection

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board does note that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439, 446-449 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Analysis - Secondary Service Connection for a Bilateral Knee Disorder

The Veteran maintains he has a bilateral knee disorder (claimed as nerve damage) secondary to his service-connected left foot disability.  He is already service-connected for a left foot disability (residuals of fractures to the left foot, 5th metatarsal).  He says bilateral knee arthritis has developed from favoring one lower extremity over the other due to his service-connected left foot disability.  See July 2005 NOD; April 2011 Veteran statement; September 2006 representative statement.

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery.  That is, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

In this respect, in the present case, in his April 2011 statement, the Veteran did not raise the issue of direct service connection for a bilateral knee disorder.  Moreover, there is no evidentiary support for service connection for a bilateral knee disorder on a direct basis.  In this regard, STRs are negative for any complaint, treatment, or diagnosis of a bilateral knee disorder.  Post-service, the first lay or medical evidence of a bilateral knee disorder appears to be from the 1990s, over 30 years after discharge from service.  There is also no medical evidence of a nexus between the Veteran's current bilateral knee disorders and his military service.  Accordingly, the Board will only address the theory of secondary service connection when deciding the bilateral knee issue presented on appeal, as this is the only theory reasonably raised by the evidence of record.  Robinson, 557 F.3d at 1361.  

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The June 2011 VA examiner diagnosed the Veteran with degenerative joint disease (DJD) of both knees.  Earlier private and SSA treatment records from the 1990s reveal bilateral knee diagnoses to include tendonitis, chondromalacia, meniscal tears, and osteoarthritis.  Therefore, this evidence clearly confirms the Veteran currently has a bilateral knee disability.  

Regardless, with regard to secondary service connection, the Board finds secondary service connection is simply not in order.  There is simply no competent medical evidence of record that demonstrates a nexus between his current bilateral knee problems and his service-connected left foot disorder.  Velez, 11 Vet. App. at 158.  In fact, there is negative evidence against a finding of secondary service connection.  A June 2011 VA examiner clearly opined that it is "not as likely as not" that the Veteran's bilateral knee condition is the direct and proximate result of his service-connected healed fracture of the metatarsal, nor is the knee condition aggravated or permanently worsened by his service-connected condition.  The examiner reasoned that it is more likely than not the Veteran had "age-related degenerative changes" rather than being secondary to his left foot.  It was noted that degenerative changes increase with advanced age.  The Veteran was assessed to have extensive generalized DJD in many other joints as well, which were age-related.  Significantly, the examiner's review of medical literature (Journal of Bone and Joint Surgery) revealed no accepted medical studies that supported a relationship that favoring one lower extremity results in an injury to the opposite lower extremity.  In addition, it was noted that the Veteran was obese and degenerative changes were more often seen in obese people.   

The June 2011 opinion was detailed, thorough, based on a review of the pertinent evidence of record, and supported by objective testing.  It provides strong medical evidence against secondary service connection by way of proximate cause or aggravation.  The Board finds that this unfavorable medical opinion is entitled to great probative weight against the claim, especially since there is no contrary medical opinion of record.  

Finally, neither the Veteran nor his representative, without evidence showing that he or she has medical training or expertise, is competent to offer a medical opinion as to the existence of a secondary relationship in this case.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That is, the Veteran is indeed competent to describe and report the date of onset of his bilateral knee symptoms.  However, he is not competent to state that his bilateral knee DJD, a condition requiring a medical diagnosis by a medical professional, is actually secondary to his service-connected left foot disability.  
  
Accordingly, the preponderance of the evidence is against the Veteran's bilateral knee disability claim on a secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If a Veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran has perfected an appeal as to the assignment of initial ratings following the grant of service connection for his right hand and left foot disabilities.  This has resulted result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is, from November 19, 2004 to March 31, 2010, the Veteran's left foot disability is rated as 0 percent disabling.  As of March 31, 2010, his left foot disability is rated as 10 percent disabling.  In addition, his right hand disability is rated as 0 percent disabling throughout the entire appeal period from November 19, 2004.  The Veteran seeks higher ratings for both disabilities.    

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Higher Rating for Right Hand 5th Metacarpal at 0 Percent

The Veteran's residuals of a fracture to the right hand, 5th metacarpal is currently assigned a noncompensable (0 percent) rating under Diagnostic Code 5230, limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a (2010).  

Historically, during service in 1960, the Veteran fractured his 5th metacarpal of his right hand (i.e., his little finger).  It was placed in a cast.  He was service-connected for the residuals of the fracture to the right 5th metacarpal in the May 2005 rating decision on appeal.  He was assigned a 0 percent evaluation, effective November 19, 2004, the date of claim.  This rating has remained in effect since its initial assignment.  

The March 2010 VA examiner confirmed that the Veteran is right-handed, thus confirming that his service-connected right little finger is on the major, i.e., dominant hand.  See 38 C.F.R. § 4.69.  

Under Diagnostic Code 5230, limitation of motion of the ring or little finger, a 0 percent disability rating is warranted for any limitation of motion  38 C.F.R. § 4.71a.  Under Diagnostic Code 5227, ankylosis of the ring or little finger, a 0 percent disability rating is warranted for favorable or unfavorable ankylosis.  Id.    In summary, these diagnostic codes provide a maximum 0 percent evaluation for disability of the little (5th) finger.  

However, a Note to Diagnostic Code 5227 states that the rater should also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a.  In this regard, no other digit of the right hand is service-connected; however, in the present decision, the Board is remanding a secondary service connection claim for right hand arthritis to determine whether an additional evaluation is warranted for any resulting limitation of motion of other digits of the right hand.  If any other fingers of the right hand are service-connected in the future, then VA can consider whether the Veteran is entitled to a higher rating for his fingers when considering that claim.  

In summary, a higher schedular evaluation would only be warranted if ankylosis of the little finger and another finger was present (see 38 C.F.R. § Diagnostic Codes 5219 and 5223) or the little finger was amputated (see 38 C.F.R. § 4.71a, Diagnostic Code 5156).

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Preamble to Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the Rating Schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, Note (2).

Also, if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  38 C.F.R. § 4.71a, Note (5).  

In this case, a higher compensable rating for the right fifth finger is not warranted.  38 C.F.R. § 4.7.  The Board has reviewed VA hand and finger examinations dated in January 2005, February 2006, and March 2010.  The Board has also considered VA treatment records dated from 2006 to 2010.  Finally, the Board has considered the Veteran's lay statements.  Not one of these records revealed ankylosis of the right little finger.  Even though at times decreased range of motion was noted in the Veteran's right little finger, such a disability still only warrants a maximum noncompensable rating under Diagnostic Code 5230.  X-rays revealed a well-healed fracture of the right 5th finger, with noticeable deformity, but with good position and alignment.  Tenderness and stiffness were also observed.  The Veteran reported flare-ups and difficulty grasping, difficulty making a fist, and persistent numbness.  He requires help from his spouse buttoning his shirts.  Regardless, the Veteran's disability in the right 5th little finger cannot be considered equivalent to an amputation.  He still has function in this finger.  

With regard to arthritis, pursuant to Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected part.  When limitation of motion is noncompensable, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  The Board acknowledges that the March 2010 VA examiner found marked arthritic changes in all fingers of the right hand.  The previous January 2005 VA examiner did not find evidence of arthritis in the right 5th finger at that time or the adjacent joints.  In any event, the March 2010 VA examiner found that any arthritis in the 5th finger was not related to his earlier in-service fracture.  It was noted the Veteran had generalized arthritis that had developed in many joints including his nonservice-connected left hand as well.  

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  However, under VA's Rating Schedule, no minimal compensable rating is listed for the 5th little finger joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.  

Moreover, when a disability is assigned the maximum rating for loss of range of motion under the applicable diagnostic code (in this case 0 percent), application of the factors for functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, the Veteran may only receive a higher rating under a different diagnostic code or on an extra-schedular basis.  

Finally, other diagnostic codes for finger disabilities that provide a compensable rating are not more appropriate because the facts of the case do not support their application at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5219 (unfavorable ankylosis of multiple digits), Diagnostic Codes 5220 to 5222 (favorable ankylosis of three or more digits), Diagnostic Codes 5224 to 5227 (ankylosis of individual digits), and finally, Diagnostic Codes 5228 to 5229 (limitation of motion of individual digits).  The evidence of record simply does not demonstrate ankylosis or that any of the other three digits of his right hand have been impacted by his service-connected condition at this time.  Therefore, these Diagnostic Codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the evidence is against a compensable disability rating for residuals of a fracture to the right hand, 5th metacarpal.  38 C.F.R. § 4.3.  The appeal is denied.

Analysis - Higher Rating Prior to March 31, 2010 for Residuals of Fractures to the Left Foot at 0 Percent

The Veteran's service-connected residuals of fractures to the left foot, 5th metatarsal is rated under Diagnostic Code 5284, other foot injuries.  38 C.F.R. § 4.71a.  The rating criteria do not have a specific diagnostic code for this disability.  The disorder is, therefore, rated as analogous to "other foot injuries" because the functions affected, the anatomical localization, and the symptomatology are most closely analogous to this disorder.  See 38 C.F.R. § 4.20.      

From November 19, 2004 to March 31, 2010, the Veteran's left foot disability is rated as 0 percent disabling.  As of March 31, 2010, his left foot disability is rated as 10 percent disabling.  

Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.   

Examples under 38 C.F.R. 4.63 which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop.   

VA's Office of General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In the present case, consideration of functional loss and DeLuca is warranted since the Veteran's left fifth metatarsal disability involves painful motion.  See e.g., March 2010 VA examination.    

Upon review of the evidence, from November 19, 2004 to March 31, 2010, the overall disability picture supports a higher, initial 10 percent rating for the Veteran's left foot disability.  38 C.F.R. § 4.7.  Specifically, the Board has reviewed recent VA examinations dated in January 2005 and February 2006.  The Board has also considered VA treatment records dated from 2006 to 2010, and some earlier private medical evidence.  The Board has also considered the Veteran's lay statements.  During this respective time period, these records reveal subjective, yet credible complaints of pain and flare-ups for the left foot related to the service-connected injury.  The Veteran at times made use of a cane.  In increased rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment) (emphasis added); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").  Moreover, VA treatment records dated in July 2006, June 2009, and January 2010 document left foot pain.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Deluca case have been considered, providing a basis for assigning a higher 10 percent rating under Diagnostic Code 5284.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

There is no basis, however, for increasing the rating beyond this higher 10 percent level prior to March 31, 2010.  38 C.F.R. § 4.7.  A deformity of the left 5th metatarsal was exhibited upon X-ray at the January 2005 VA examination.  No arthritis was diagnosed at that time, and good positioning and alignment were noted.  At the February 2006 VA examination, the VA examiner was not even able to corroborate the Veteran's subjective complaints.  Overall, the VA examinations and VA treatment records, and the Veteran's own assertions provide strong evidence against a higher severity for his disorder beyond 10 percent prior to March 31, 2010.

Accordingly, the evidence of record supports an initial disability rating of 10 percent, but no greater, for a left foot disability from November 19, 2004 to March 31, 2010.  38 C.F.R. § 4.3.  

Analysis - Higher Rating Since March 31, 2010 for Residuals of Fractures to the Left Foot at 10 Percent

In addition, as of March 31, 2010, the evidence supports an even higher 20 percent initial rating for the Veteran's left foot disability.  38 C.F.R. § 4.7.  That is, the VA examinations, VA treatment records, and lay statements meet the criteria for a "moderately severe" foot injury at the 20 percent level.  At the March 2010 VA examination, the Veteran reported constant pain in the left foot and the use of a cane.  He reported he was not able to walk or stand beyond short periods.  The VA examiner assessed pain and tenderness in the 5th metatarsal.  Edema was also assessed.  Movement of the left foot was painful throughout, but there was no additional limitation of motion after three repetitive motions.  The March 2010 VA examiner assessed chronic pain and limitation of function due to the left foot.  A VA treatment record dated in May 2010 also confirms left foot swelling.  Thus, based on the clear evidence of limited movement of the left foot with some functional loss, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Deluca case have been considered, providing a basis for assigning a higher 20 percent rating under Diagnostic Code 5284.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

There is no basis, however, for increasing the initial rating beyond the 20 percent level after March 31, 2010.  38 C.F.R. § 4.7.  That is, the Veteran does not meet the criteria for a "severe" foot injury at the 30 percent level.  The March 2010 VA examiner noted the alignment in the Veteran's left foot was still normal.  No instability and no abnormal weight bearing were assessed.  Movement of the left foot was painful throughout, but there was no additional limitation of motion after three repetitive motions.  The Veteran had palpable pulses in the left foot.  The Veteran was independent for the most part in activities of daily living.  Notably, the March 2010 VA examiner also assessed DJD of the left foot, unrelated to the service-connected injury.  Rather, the Veteran has a generalized DJD in multiple joints.  The Veteran also has a past history of gout.  The Board emphasizes the Veteran also has significant nonservice-connected bilateral knee conditions, for which he underwent surgery.  Overall, the Board concludes his service-connected left foot 5th metatarsal disability is productive of no more than "moderately severe impairment," indicative of a 20 percent rating.   

Moreover, with respect to an even higher 40 percent rating for loss of use of the foot under Diagnostic Code 5284, while the Veteran's left 5th metatarsal disability is significant, the evidence does not show that he has actually lost the use of the foot.  He is able to walk and stand, albeit with limitations, and clearly does not suffer from loss of use of the left foot.  The evidence demonstrates he has more function in the foot than would be served with an amputation stump.  See 38 C.F.R. § 4.63.  There is no evidence of ankylosis from this disability, shortening of the left extremity, or complete paralysis of the external popliteal nerve and consequent footdrop.  Id.    

Furthermore, other diagnostic codes for foot disabilities which provide for a rating higher than 20 percent are not more appropriate because the evidence of record does not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat foot), Diagnostic Code 5278 (claw foot), and Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  VA X-rays revealed the positioning and alignment of his left foot was always normal.  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  As such, the Board will continue to evaluate the disability under Diagnostic Code 5284 since it provides the potential for the most favorable rating.  

Accordingly, resolving any doubt in the Veteran's favor, as of March 31, 2010, the evidence of record warrants a higher initial 20 percent rating, but no greater, for the Veteran's left foot disability under Diagnostic Code 5284.  38 C.F.R. § 4.3.  

Fenderson Consideration

With regard to the left foot disability, the 10 and 20 percent ratings the Board has assigned are effective within the respective time periods previously established by the RO.  Since there have been no occasions within the effective dates mentioned when his left foot disability has been more severe than 10 and 20 percent, there is no basis to further "stage" his ratings for his disability on appeal.  Fenderson, 12 Vet. App. at 125-26.

With regard to the right hand disability, the Board does not find that this disability should be increased for any other separate period based on the facts found during the appeal period.  Id. 

Extra-Schedular Consideration

In addition, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. 
§ 3.321(b)(1).  Initially, the rating criteria for the right 5th finger and left foot disabilities reasonably describe the claimant's disability level and symptomatology, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Stated another way, the evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular criteria inadequate.  

In any event, the Board finds insufficient evidence that the Veteran's service-connected disabilities markedly interferes with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings.  In this regard, some interference with employment is already contemplated by the disability rating that is assigned for the Veteran's disabilities.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In fact, the Veteran is in receipt of SSA disability benefits due to his nonservice-connected knee problems.  He retired in 1996 or 1997 from his job as an electrician due to generalized arthritis of multiple joints.  He is not service-connected for any arthritis.  The March 2010 VA examiner noted limitation of function due to DJD of the right hand and left foot, but did not subscribe the functional loss from DJD to his service-connected injuries.  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due solely to the service-connected disabilities at issue, to suggest he is not adequately compensated by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His evaluation and treatment for his service-connected disabilities has been primarily on an outpatient basis post-service.


ORDER

Service connection for a bilateral knee disorder as secondary to a service-connected left foot disability is denied.  

An initial disability rating greater than 0 percent for residuals of a fracture to the right hand, 5th metacarpal is denied. 

From November 19, 2004 to March 31, 2010, a higher initial disability rating of 10 percent for residuals of fractures to the left foot, 5th metatarsal, is granted, subject to the laws and regulations governing the payment of VA compensation.
 
As of March 31, 2010, a higher initial disability rating of 20 percent for residuals of fractures to the left foot, 5th metatarsal, is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

However, before addressing the merits of the right hand arthritis claim on a secondary basis, the Board finds that additional development of the evidence is required.

In addressing secondary service connection, the January 2005, February 2006, and March 2010 VA examiners opined that the Veteran's right hand arthritis in other fingers was not caused by or the result of his service-connected residuals of a fracture to the right hand, 5th metacarpal.  However, a more definitive opinion is required.  Specifically, VA examiners failed to address whether the Veteran's service-connected residuals of a fracture to the right hand, 5th metacarpal disorder chronically aggravates or worsens his current right hand arthritis.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 446-449 (1995).  In light of this inconclusive evidence, a VA opinion clarification is required from the March 2010 VA examiner, Dr. R.E.B., M.D.  Another VA examination is not necessary in order to provide this opinion unless the March 2010 VA examiner is no longer available.    

Accordingly, the case is REMANDED for the following action:
 
1.  The March 2010 VA examiner, Dr. R.E.B., M.D., should provide an addendum to his previous opinions.  The claims folder should be made available for review, and the examiner should indicate whether such review was accomplished.  

The examiner must then opine whether it is at least as likely as not (50 percent or more probable) that the Veteran's service-connected residuals of a fracture to the right hand, 5th metacarpal chronically aggravates or worsens his current right hand arthritis.  The March 2010 VA examiner previously did not address this question.  If and only if the examiner believes that there is chronic aggravation or worsening of the Veteran's current right hand arthritis by his service-connected disorder, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.  Another VA examination is not required unless the March 2010 VA examiner is no longer available.  Reasons and bases must be provided for this opinion.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, he or she must expressly indicate this and discuss why this is not possible or feasible.  

2.  Then, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  After completion of the above, then readjudicate the Veteran's right hand arthritis claim on a secondary basis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


